Citation Nr: 1116604	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  03-12 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active duty from June 1975 to July 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal of a January 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran had an RO hearing on his low back claim in June 2004.  He subsequently withdrew a request for a hearing on the current issues.  

In June 2006, the Board reopened a claim for service connection for a chronic acquired psychiatric disorder and granted service connection for depression/dysthymia.  The Board granted reopening to a claim for service connection for a back disorder and denied the claim.  Service connection for gout was denied.  Increased ratings for hypertension and right knee disabilities were denied.  The sinusitis, hearing loss, and TDIU claims were remanded.  

In December 2007, the Board again remanded the sinusitis, hearing loss, and TDIU claims for procedural and evidentiary development.  The requested development was completed and the case was returned to the Board.  

In June 2009, the Board granted a total disability rating based on individual unemployability (TDIU), denied reopening a claim for service connection for post surgical residuals of sinusitis, and reopened and remanded the claim for service connection for a bilateral hearing loss.  The development requested by the Board has been accomplished to the extent possible and the Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss as the result of disease or injury, including acoustic trauma, during his active service.  

2.  A sensorineural hearing loss was not manifested during the first post service year.  


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by active military service and a sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In accordance with the Board's December 2007 remand, a notice that fully complied with the requirements of the VCAA was sent to the claimant in February 2008.  Thereafter, the appellant was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in February 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The February 2008 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  Social Security Administration (SSA) records have been obtained.  The Veteran has had a VA examination and medical opinions have been obtained.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  

Organic diseases of the nervous system, including sensorineural hearing loss may be presumed to have been incurred during active military service if manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, there is no evidence that a sensorineural hearing loss was manifested to any degree during the first year after the Veteran completed his active service.  

What constitutes a hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Discussion

The Board has reviewed the entire claims file.  However, we will not restate the entire file in this decision.  Much of the record deals with other disabilities, which are not at issue at this time.  The Veteran has been found by the Social Security Administration to be disabled by other conditions.  This decision will discuss only the evidence that the Board finds relevant to the hearing loss claim.  The Board finds that any evidence that is not discussed does not support the claim.  

The service treatment records show the Veteran's ears and drums were normal on examination for service in June 1975.  Audiometric testing revealed that pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
20
10
5
25
LEFT
20
15
15
15

There were no hearing loss or acoustic trauma complaints or findings documented during service.  In March 1978, the Veteran was seen for a cold and complained of a sore throat, nasal congestion, and productive cough.  Both ears had a wax build-up.  His throat was reddened.  An upper respiratory infection was diagnosed and treated.  In May 1978, the Veteran was examined for separation from service and his ears and drums were normal.  Audiometric testing revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
3000
4000
6000
RIGHT
20
10
20
25
40
LEFT
30
15
20
20
35
These findings on separation examination do not approximate a hearing loss within the meaning of the applicable regulations.  

In February and March 1979, April and May 1979, June 1979, and October 1979, the Veteran was treated at a VA hospital for other complaints.  There were no complaints or findings of a hearing loss.  

On VA examination in February 1980, the Veteran's ear canals were clear and the drums were intact and shiny, without perforation or discharge.  The examiner reported that no hearing loss was noted.  

The Veteran was treated at VA hospitals for other matters, for 25 days in January and February 1980, 2 days in April 1980, 6 days in August 1980, and 10 days in January and February 1981.  There were no ear or hearing loss complaints, findings or diagnoses.  

During his hospitalization for knee symptoms, in August and September 1981, the Veteran reported that both ears had been draining for 2 to 3 weeks.  They did not ache but drained constantly.  A consultant found purulent discharge from the ear due to Pseudomonas.  X-rays of the sinuses showed cloudiness indicative of mastoiditis.  Ear drops were recommended with an ENT (ear, nose, and throat) consultation.  The diagnosis was otitis media - mastoiditis.  

A VA consultation sheet, dated in early October 1981, shows the Veteran was seen for recent right and left ear infections with perforation of the left tympanic membrane and right otitis media.  Examination disclosed cerumen in the right ear and an erythematous left tympanic membrane with a central pinpoint perforation.  

During a brief hospitalization for other problems, later in October 1981, the Veteran was found to have drainage from his right ear.  There was a diagnosis of otitis media.  

On a VA consultation sheet, dated in November 1981, it was reported that the left tympanic membrane perforation appeared to have closed and the right tympanic membrane was erythematous.  These records do not document any hearing loss.  

In November 1981, the Veteran testified at a hearing at the RO.  Other issues were addressed.  The Veteran reported that he served as a gunner on a tank and after service he worked doing small engine repair.  There was no testimony of a hearing loss.  

During VA hospitalization from December 1981 to January 1982, the Veteran was found to have a ruptured right tympanic membrane and chronic otitis media.  An audiogram revealed pure tone thresholds for the right ear to range from within normal limit at 250 Hertz to borderline normal at 4000 Hertz, with a mild loss exhibited at 8000 Hertz.  In the left ear, air thresholds ranged from within normal limits to borderline normal from 250 to 1000 Hertz, improving to within normal limits from 2000 to 4000 Hertz, and dropping to borderline at 8000 Hertz.  Bone conduction studies indicated a bilateral conductive hearing loss in the low frequencies with a mild loss at high frequencies in the right ear.  

In January 1982, the Veteran claimed service connection for an ear condition.  He reported that it was first treated in Georgia in November 1975, then in Korea in February 1977, and in Texas in March 1978.  He reported that he was also treated by VA in July 1981.  In March 1982, the RO denied service connection for an ear disability, ruptured tympanic membrane, right, and chronic otitis media.  The Veteran did not appeal.  

In October 1983, the Veteran was admitted to a VA hospital with knee symptoms.  On physical examination, his ears were essentially normal.  

A summary of VA hospitalization from August 1984 to November 1984 shows the Veteran was admitted for left knee pain.  On consultation, in early September 1984, he was seen to have suppurative otitis media.  Treatment included antibiotics and ear drops.  The Veteran's problems reportedly subsided with treatment.  The diagnosis was suppurative otitis media.  

The Veteran was again hospitalized at a VA facility in June 1986, primarily for joint complaints.  Cerumen occluded both ear canals.  In July 1986, he was hospitalized for joint complaints and there was noted to be a plastic tube in his right ear.  The diagnosis was chronic otitis media.  

There were additional hospitalizations for symptoms involving the knee and other joints from February to April 1992 and in June 1992.  The Veteran was admitted for sinusitis in August 1992.  There was no report of hearing loss or ear symptoms.  

VA Audiometric testing, in August 1996, revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



250
500
1000
2000
4000
RIGHT
0
10
5
5
0
LEFT
35
25
20
5
5

Speech reception thresholds in the right and left ears were 100 percent.  These findings do not approximate a hearing loss within the meaning of the applicable regulations.  

A left tympanoplasty was performed in September 1996.  On an ENT consultation in July 1997, cerumen was out of both ear canals.  The tympanic membranes were normal.  The assessment was allergic rhinitis.  

On a March 1999 VA consultation, the Veteran reported upper respiratory symptoms including stopped-up ears.  The left drum had mild tympanosclerosis and the right ear drum was visualized after cerumen was removed.  

An April 1999 VA consultation report shows the Veteran complained that his right ear felt infected.  Examination disclosed the right tympanic membrane to be retracted and dull, with mild erythema.  The left ear tympanic membrane was intact without erythema.  The assessment was persistent otitis media on the right.  Medication was recommended.  

On the authorized VA audiologic evaluation, later in April 1999, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
4000
6000
8000
RIGHT
15
5
10
15
35
40
LEFT
10
10
10
10
30
40

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  These findings do not reflect a hearing loss disability within the meaning of the law and regulations providing compensation benefits, set forth above.  

A VA consultation sheet dated in May 1999 shows the Veteran had been treated for sinusitis with retracted tympanic membranes.  He was doing well.  The left tympanic membrane was still somewhat retracted.  

In May 2000, the Veteran's representative claimed service connection for a hearing loss, submitting copies of the examinations for entrance to and separation from service.  In September 2000, the RO wrote to the Veteran, advising him of the evidence needed to support the claim.  The Veteran did not respond.  In January 2001, the RO denied service connection for a hearing loss.  The Veteran did not file a timely notice of disagreement.  

In January 2002, the Veteran fell and complained of back pain.  On triage examination, his tympanic membranes were clear.  

In a statement dated in May 2002, the Veteran requested that a loss of hearing be added to his claim.  

On VA examination in May 2003, the Veteran's ear canals were patent and the drums were intact.  

In his May 2003 substantive appeal, the Veteran wrote that he was part of a detail that fired an M-72 LAW for a week, as part of a demonstration of that weapon.  They reportedly did a lot of live fire, without ear protection.  He stated that his hearing has been declining ever since that time.  [The M-72 Light Anti-Tank Weapon (LAW) is a shoulder fired rocket launcher.]  

On VA general medical examination, in March 2008, both external ear canals were occluded with cerumen.  The tympanic membranes could not be seen.  There was no discharge.  Hearing was grossly normal.  

Audiometric examination results in February 2009 were considered by the examiner to be invalid because initial responses were greatly elevated for speech and pure tones.  

A VA clinical note shows the Veteran was seen for a subjective hearing loss in February 2009.   He complained of a gradual hearing loss over the last several years.  He also reported having bilateral constant tinnitus.  Examination showed the bilateral tympanic membranes were translucent with no middle ear effusions.  It was noted that the February 2009 audiogram was basically uninterpretable.  The Veteran stated that he could not hear anything on the examination.  However, he conversed well with the examiner in the clinic.  The assessment was a subjective sensorineural hearing loss suggestive of malingering secondary to a normal audiogram in 2007.  

The Veteran returned to the VA clinic in April 2009 and reported that he occasionally had difficulty understanding people and had to ask them to repeat themselves.  He also reported occasional tinnitus.  Examination showed no acute distress.  The external auditory canals and tympanic membranes were clear.  An audiogram was performed.  It showed a very mild sensorineural hearing loss in the 4000 and 8000 Hertz range.  The Veteran had a type A tympanogram, bilaterally.  Speech discrimination was 96 percent on the right and 92 percent on the left.  Magnetic resonance imaging (MRI) showed no lesions.  The assessment was that the Veteran had a very mild hearing loss in the high frequencies and normal MRI.  It was felt he might be having problems with concentration of difficulty secondary to his schizoaffective disorder, but the examiner did not feel he had any objective data to suggest significant hearing loss or any tumors.  

On VA audiology examination in July 2009, the claims file was reviewed.  It was noted that the June 1975 entrance examination indicated that hearing was within normal limits and the May 1978 separation examination indicated that hearing was within normal limits for VA rating purposes.  The Veteran related serving as a gunner.  He used hearing protection sometimes.  He complained of a bilateral hearing loss.  He felt his problem began in service and was related to live testing an M-72 for several weeks.  He reported difficulty understanding.  Audiometric testing was done but not reported because the examiner noted that the thresholds obtained were significantly reduced from those obtained in April 2009.  The July 2009 test results were felt to be exaggerated.  The Veteran could understand and communicate appropriately at levels below his admitted thresholds.  Type A tympanograms were obtained bilaterally indicating normal middle ear functioning at the time of the test.  

Based on review of the claims folder, hearing was noted to be within normal limits on enlistment in 1975.  Decrease was noted in 1978; however, the only frequency where a hearing loss according to VA regulations existed, 6000 Hertz, was not considered for rating purposes.  Therefore, as hearing loss was not present in 1978, according to VA regulations.  The examiner concluded that therefore it was less likely that any hearing loss present is related to military service.  

Subsequent VA clinical notes indicate that it was felt that hearing aids could help the Veteran and they were provided.  


Conclusion

Compensation is paid for disabilities incurred or aggravated during active service.  However, not every medical condition or diagnosis is a disability within the meaning of the laws and regulations providing compensation.  See 38 C.F.R. § 3.303(c).  Disabilities for compensation purposes are impairments of earning capacity resulting from service-connected diseases or injuries.  See 38 U.S.C.A. § 1155.  The term "disability" as used in chapter 11, and specifically in § 1110, should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Consequently, VA regulations specify what is a hearing loss "disability" for compensation purposes.  Thus, while a lay witness such as the Veteran may be competent to report a change in his hearing, he is not competent to diagnose himself as having a hearing loss within the meaning of the law and regulations.  Also, the file reflects several episodes of cerumen (wax) blocking the ear.  There is no evidence that the Veteran can distinguish between the effects of a cerumen build-up and a hearing loss disability.   

In this case, the Veteran testified that he tested a machine gun in service and subsequently experienced a hearing loss.  While he is competent to report a change in his hearing, he does not have the medical training and experience to diagnose a hearing loss.  There were subsequent audiometric tests and those tests, as late as 1999, consistently showed results that did not meet the definition of a hearing loss.  The Board finds that the several audiometric tests outweighed the Veteran's report of a hearing loss and establish by a preponderance of evidence that his claims of a continuity of hearing loss symptoms are not credible.  

The Board also notes that there is no evidence of any ear disorder in service.  However, after service, the Veteran had ear infections and perforations of his tympanic membranes.  There is nothing in the record that would link these post service ear problems to service.  There is no lay evidence from the Veteran of ear infections in service.  There is no competent medical evidence of ear infections in service.  There is no competent medical evidence linking the post service ear symptoms to service.  However, the separation examination provides competent medical evidence that the Veteran's ears were normal when he was examined for separation from service.  In the absence of evidence to the contrary, the separation examination forms a preponderance of evidence to the effect that the post service ear diseases were not incurred in or aggravated by active service.  

The entrance examination did not test hearing at 6000 Hertz.  Nevertheless, the Veteran is presumed to have been in sound condition when examined and accepted for service.  The separation examination showed decibel losses at 6000 Hertz but the frequencies used to determine the presence of a hearing loss disability, 500 to 4,000 Hertz, showed that a hearing loss was not present.  The examiner in July 2009 considered the service treatment records, the post service medical records and the current findings and concluded that it was less likely than not that any current hearing loss was related to service.  In as much as there is no medical opinion relating a current hearing loss to service, the separation examination shows hearing within normal limits, there a normal audiometric findings for year after service, and the only medical opinion on point indicates that any hearing loss the Veteran now has is not likely to be related to service, the clear preponderance of evidence outweighs the Veteran's lay reports of having a hearing loss since service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a bilateral hearing loss is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


